DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on June 23, 2022. 
Claims 1-20 are pending.

Response to Arguments
Applicant’s amendments overcome all previous rejections. The Double Patenting, 35 U.S.C. §112(b), 35 U.S.C. §102, and 35 U.S.C. §103 rejections has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
Kalika (WO 2004/086783), which is representative of the prior art at the earliest effective filing date of Applicant' s claimed invention, describes the invention substantially as claimed as noted in the previous Office Acton dated 05/04/2022.
However, the prior art does not teach or render obvious, before the effective filing date of Applicant' s claimed invention, in the specific combinations and manner recited within the claims, the feature of:
	“…wherein the user input information specifies that each service
area in the floor plan of the customer site has a unique corresponding wireless service set identifier (SSID)…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441